Citation Nr: 0428042	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  91-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent, prior to September 2, 1998, and in excess of 60 
percent, effective September 2, 1998, for lumbosacral 
intervertebral disc disease, chronic back strain with 
radiculopathy, reduced sensation and weakness of the right 
lower extremity.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right knee injury.  

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU), prior to 
December 28, 2002.  



REPRESENTATION

Appellant represented by:	Jerome A. Murphy, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1980 to December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's attorney has submitted evidence as to the 
veteran's entitlement to disability benefits from the Social 
Security Administration (SSA).  The United States Court of 
Appeals for Veterans Claims (Court) has repeatedly held that 
when VA is on notice that there are SSA records, it must 
obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This new law emphasizes the need for 
VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

This case has been remanded several times and the Board 
regrets further delay.  However, this case presents questions 
as to when the veteran's back disorder became 60 percent 
disabling and when he became totally disabled.  SSA 
disability records may provide evidence on those matters.  
Therefore, the changes in the law which require VA to obtain 
the SSA records are particularly germane to this case and 
clearly require a remand.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should ask SSA for a complete 
copy of the veteran's medical records and 
any disability decisions.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC. An appropriate 
period of time should be allowed for 
response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




